The judgment of the court was pi-onounced by
Slidei,!,, J.
The plaintiff and defendant were formerly associated in a partnership for keeping a hotel at Pascagoula, in the State of Mississippi. This suit was brought for the liquidation and settlement of the partnership affairs. It-swas instituted by attachment, upon affidavit of an indebtedness of ‘-‘upwai’ds of $10,000.” There was no personal citation. The cause was tried contradictorily with a curator ad hoe, for whose appointment no order of court appears iu the record. There was judgment for the plaintiff for $2015, as the balance due to him by the defendant upon the final settlement of the partnership accounts. After judgment became final and was signed, the defendant made a personal appearance by petition for appoal.
Of the various exTox-s upon the face of the record assigned by the defendant, -it is only necessax-y to notice one. He contends that a suit for the settlement and liquidation of this partnership could not be instituted .and prosecuted by attachment. This subject was considered in the recent case of Brinegar v. Griffin, ante p. 154, .and our opinion was there expx-essed. The attachment .was illegally issued, and as it formed the only basis for the jurisdiction of the court, there being no personal citation, the whole proceedings were void.
It is therefore decreed that the judgment of the court below be reversed ; and it is further decreed that the suit be dismissed, the plaintiff paying costs ¿n both courts.